DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. US 6,693,043 (US’043).

Regarding claim 1, US’043 teaches a unique photoresist strip sequence using a downstream plasma system is described. The sequence can include a RF directional plasma alone, downstream plasma alone or combine both RF plasma and downstream plasma together. The process sequence can be a single step or multiple steps, which produce high strip rates while maintaining the dielectric properties of the film (abstract). Substrate 10 is provided which has been previously covered with a layer of copper 20 and silicon carbide 30, which will form the metal interconnect layers for the device. The metal interconnect layers 20, 30 are covered with an organo-silicate low-k dielectric material 40 which will insulate the copper and silicon carbide layers from subsequently deposited metal layers. The low-k dielectric layer is then coated with a layer of bottom anti-reflection coating 50 (hardmask), and photoresist 60 (col. 3 line 60-col. 4 line 12). In a second embodiment of FIG. 2, another dual source plasma system is used, this time containing a RF direct bias plasma source and a microwave downstream plasma source (generating a plasma from a process gas in a plasma chamber using a plasma source). The tool is shown schematically in FIG. 4. The microwave downstream source 310 is similar to the ICP source in the preceding example. The downstream plasma gases must cross a gas distribution plate, the neutralizing barrier 320 between the source 310 and the vacuum chamber 330. The neutralizing barrier 320 is the recombination mechanism, which neutralizes the gases before they go into the vacuum chamber 330. The plasma contains mostly reactive radical species, which will undergo chemical reactions with the exposed surfaces on the substrate. The substrate 350 is supported on a platen 340 (supporting a workpiece on a workpiece support in a processing chamber), which is supplied with RF power 360. The downstream microwave plasma sources, as well as the direct RF plasma source, have a total output power capability of up to about 3000W per wafer. In the photoresist-removing portion 110 of this embodiment, the plasma gas is a mixture of a primary oxidizing gas with a small concentration of an additive gas. The additive gas may be CF4, NH3, NF3, or Cx Hy Fz (fluorine containing gas). In this embodiment therefore, the additive gas is applied in the photoresist-removing portion, to remove residues left over from the etch process. The primary oxidizing gas may also include any of a number of diluent gases, such as nitrogen, argon, xenon, helium or neon. It may also include hydrogen, or forming gas, which is a mixture of about 96% nitrogen and 4% hydrogen. The proportion of oxygen in the primary oxidizing gas may be from 0.1% to 99% (col 6 line 1-40 and col 7 line 55- col. 8 line 36). As can be seen in the image, the photoresist 460 (in FIG. 5) and bottom anti-reflection coating 450 (in FIG. 5) layers have been cleanly removed from the via holes 470 (perform a plasma strip process on the workpiece to at least partially remove the hardmask layer from the workpiece), leaving the low-k dielectric layer 440 undamaged (col. 8 line 65-col. 9 line 20). The two plasma sources generate plasmas, which differ qualitatively one from the other, in composition and in effect on the substrate. The RF or direct plasma is responsible for most of the anisotropic etching of the photoresist by ions accelerated in the plasma. The ions are accelerated towards the wafer surface at directions substantially perpendicular to the plane of the wafer, and thus they travel parallel to, or nearly parallel to the vertical surfaces of the low-k material comprising the sidewalls of the vias. Consequently, the ions impinge on the vertical surfaces much less frequently than on the horizontal surfaces that are parallel to the wafer plane, and when they do strike the sidewall, they do so at grazing incidence. Charged ions bombard the horizontal surfaces with full intensity at or near normal incidence. The interactions between the substrate surface and the RF plasma products are therefore mainly ballistic, whereas in the case of the downstream source, they are mainly chemical. Since ion bombardment is minimal on the vertical surfaces, reactions rates on the low-k surfaces are relatively low and, as a result, the etch rate is highly anisotropic. Therefore, US’043 teaches stripping an anit-reflective coating using radicals generated by a fluorine containing gas and hydrogen gas in a remote plasma chamber and delivering the radicals to the substrate support which is used to generate a second direct plasma. US’043 does not call the hydrogen gas/hydrogen containing gas a passivation agent, however the hydrogen gas reads on a passivating agent since it exposes the substrate to hydrogen radicals during the strip process by supplying a hydrogen containing gas to a plasma chamber, which produces radicles of hydrogen. Therefore, US’043 teaches a method for processing a workpiece, the method comprising: supporting a workpiece on a workpiece support in a processing chamber, the workpiece comprising a hardmask layer; generating a plasma from a process gas in a plasma chamber using a plasma source, the process gas comprising a fluorine containing gas; exposing the workpiece to one or more radicals generated in the plasma to perform a plasma strip process on the workpiece to at least partially remove the hardmask layer from the workpiece; exposing the workpiece to one or more hydrogen radicals as a passivation agent during the plasma strip process; and generating a second plasma at the workpiece support; and exposing the workpiece directly to the second plasma.

Regarding claim 3, US’043 teaches the method of claim 1 of processing a workpiece. US’043 further teaches the plasma gases are routed downstream under vacuum flow, and cross a neutralizing barrier 290 at the entrance inlet via 250 to the resist removal chamber 210. The neutralizing barrier 290 could be a grounded metallic grid or ungrounded dielectric grid which presents a large surface area to the incoming gas (col. 5 line 15-26, col7 line 55-68, see fig. 3-4). Therefore, US’043 further teaches wherein the plasma chamber is separated from the processing chamber by a separation grid.

Regarding claims 4-10 and 16, US’043 teaches the method of claim 1 of processing a workpiece. US’043 further teaches the additive gas may be CF4, NH3, NF3, or CxHyFz (CxHyFz would include the possible configurations of HF, CH2F2, CH3F), the oxygen containing gas may also include hydrogen nitrogen and O2 (col 6 line 1-40). Therefore, US’043 teaches, teach wherein the fluorine containing gas comprises an HF gas, with regard to claim 4, wherein the process gas comprises a fluorine containing gas and a hydrogen containing gas, with regard to claim 5, wherein the process gas further comprises CF4, with regard to claim 6, wherein the process gas further comprises CH2F2, with regard to claim 7 and wherein the process gas further comprises CH3F, with regard to claim 8 wherein the process gas comprises an oxygen gas, with regard to claim 9 and wherein the process gas comprises a nitrogen gas, with regard to claim 10 and wherein exposing the workpiece to one or more hydrogen radicals as a passivation agent comprises introducing HF gas into the processing chamber, with regard to claim 16.

Regarding claim 12, US’043 teaches the method of claim 1 of processing a workpiece. US’043 further teaches that the stripping process can be 30-40 seconds (col. 8 line 10-30), which reads on wherein the plasma strip process is implemented for a process period, the process period being in a range of about 30 seconds to about 1200 seconds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US’043 as applied to claim 1 above, and further in view of Han et al. US 2015/0380267 (US’267).

Regarding claim 2, US’043 teaches the method of claim 1 of processing a workpiece.

US’043 does not teach wherein the workpiece comprises one or more silicon dioxide layers and one or more silicon nitride layers.

US’267 teaches a method of removing a hard mask, a hard mask is formed on a substrate (abstract). US’267 further teaches common material needing to be etched using a photoresist/hardmask combination including an etching object layer formed using silicon oxide and silicon nitride by, e.g., a chemical vapor deposition (CVD) process (para. 42-47 and 107)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’043 to include wherein the workpiece comprises one or more silicon dioxide layers and one or more silicon nitride layers  because US’267 teaches common material needing to be etched using a photoresist/hardmask combination including an etching object layer formed using silicon oxide and silicon nitride and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).


Regarding claim 18, US’043 teaches the method of claim 1 of processing a workpiece. US’043 further teaches the additive gas may be CF4, NH3, NF3, or CxHyFz (CxHyFz would include the possible configurations of HF where x=0 y=1 and z=1) (col 6 line 1-40). The process can include either or both RF/direct plasma and a downstream plasma and that the chamber is configured to perform both individually and simultaneously (abstract, col. 5-6). RF/direct plasma can be performed by introducing the processing gases directly into the chamber without the gases passing through the grid 290 since the grid is intended to work in combination with the downstream plasma source. Therefore, it would have been obvious to one of ordinary skill in the art to introduce the process gases to perform both the direct and downstream plasma by delivering the gases both directly into the chamber and through the downstream source since they are alternative methods of delivering the gases to the chamber when performing simultaneous RF and downstream plasma processing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’043 to include wherein exposing the workpiece to one or more hydrogen radicals as a passivation agent comprises introducing HF gas at a location between a first grid plate of a separation grid and the substrate because US’043 teaches they are alternative methods of delivering the gases to the chamber when performing simultaneous RF and downstream plasma processing and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.

US’043 does not teach introducing HF gas at a location between a first grid plate and a second grid plate of a separation grid. 

US’267 teaches a method of removing a hard mask, a hard mask is formed on a substrate (abstract). US’267 further teaches the first diffusion panel 240 may be disposed at an upper portion of the inside of the first chamber 1000 adjacent the first and second inflow tracks 231 and 233. The first diffusion panel 240 may include a plurality of diffusion openings 241 (second grid plate), and may uniformly diffuse the first and second processing gases introduced into the first chamber 1000 (Para. 58). The chamber produces plasma in the process chamber with a top and bottom electrode (para. 51 see fig. 4).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’043 to include introducing HF gas at a location between a first grid plate and a second grid plate of a separation grid because US’267 teaches providing a diffusion panel for gases in a direct plasma process may uniformly diffuse the processing gases introduced into the first chamber.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US’043 as applied to claim 1 above, and further in view of Angelopoulos et al.  US2002/0012876 (US’876).

Regarding claim 11, US’043 teaches the method of claim 1 of processing a workpiece.

US’043 does not teach wherein the hardmask is a boron doped amorphous hardmask.

US’876 teach a lithographic structure, useful for fabricating integrated circuits (IC), and method of fabrication and use thereof having a plurality of layers at least one of which is a an RCHX layer which comprises a material having structural formula R:C:H:X, wherein R is selected from the group consisting of Si, Ge, B (boron), Sn, Fe, Ti and combinations thereof The RCHX layers are useful as hardmask layers, anti-reflection layers and hardmask anti-reflection layers (abstract, para. 1). The anti-relective BARC includes a carbon based ARC layers that can includes boron (para. 5), which reads on a boron doped amorphous hardmask.

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the method of US’876 to include wherein the hardmask is a boron doped amorphous hardmask because US’876 teaches it is a known anit-reflective material useful in a mask when processing semiconductor substrates and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

	
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US’043.

Regarding claims 13-15, US’043 teaches the method of claim 1 of processing a workpiece. US’043 further teaches the low temperature and low pressure are useful features of the invention, because they reduce the damaging effects of oxygen on the dielectric film. a process parameter used in this invention is the maintenance of the substrate temperature of 20-100° C., or preferably, at or below 60° C. the first step in this embodiment removes most of the photoresist from the low-k film. The output power applied to the downstream plasma is from about 100W to about 3000W per wafer and can include an inductively coupled plasma (ICP) source. In some embodiments, the chamber pressure can be 10-500 mTorr (col. 5-6). Therefore, US’043 teaches an overlapping range for the stripping process time, power of an inductively coupled plasma (ICP) source and chamber pressure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of wherein the plasma strip process is conducted at a process pressure in the processing chamber, the process pressure being in a range of about 300 mT to about 4000 mT, with regard to claim 13, wherein the plasma strip is conducted at a source power for an inductively coupled plasma source, the source power being in the range of about 600W to about 5000W, with regard to claim 14 and wherein the plasma strip process is conducted with the workpiece at a process temperature, the process temperature being in a range of about 25 °C to about 400 °C, with regard to claim 15 because US’043 teaches an overlapping ranges for the process time, power of an inductively coupled plasma (ICP) source and chamber pressure, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claim 17, US’043 teaches the method of claim 1 of processing a workpiece. US’043 further teaches the additive gas may be CF4, NH3, NF3, or CxHyFz (CxHyFz would include the possible configurations of HF where x=0 y=1 and z=1) (col 6 line 1-40). The process can include either or both RF/direct plasma and a downstream plasma and that the chamber is configured to perform both individually and simultaneously (abstract, col. 5-6). RF/direct plasma can be performed by introducing the processing gases directly into the chamber without the gases passing through the grid 290 since the grid is intended to work in combination with the downstream plasma source. Therefore, it would have been obvious to one of ordinary skill in the art to introduce the process gases to perform both the direct and downstream plasma by delivering the gases both directly into the chamber and through the downstream source since they are alternative methods of delivering the gases to the chamber when performing simultaneous RF and downstream plasma processing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’043 to include wherein exposing the workpiece to one or more hydrogen radicals as a passivation agent comprises introducing HF gas into the processing chamber at a location beneath a separation grid because US’043 teaches they are alternative methods of delivering the gases to the chamber when performing simultaneous RF and downstream plasma processing and it is prima facie obvious to combine two methods each of which is taught by the prior art to be useful for the same purpose, in order to form a third method to be used for the very same purpose the idea of combining them flows logically from their having been individually taught in the prior art, see MPEP 2144.06.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US’043 as applied to claim 1 above, and further in view of Li et al. US 6,105,588 (US’588).

Regarding claims 19-20, US’043 teaches the method of claim 1 of processing a workpiece.

US’043 does not teach wherein prior to generating a plasma from a process gas in a plasma chamber using a plasma source, the process gas comprising a fluorine containing gas; and exposing the workpiece to one or more radicals generated in the plasma to perform a plasma strip process, the method comprises performing an oxidation process on the workpiece, with regard to claim 19 and wherein the oxidation process comprises: exposing the workpiece to an oxygen containing gas, with regard to claim 20.

US’588 teach a method of resist stripping for use during fabrication of semiconductor devices (abstract). US’588 further teaches optionally, the method of the invention can be used in conjunction with another processing step which utilizes a different gaseous material that includes an oxidizing agent, including oxygen, to produce another plasma stream. Accordingly, a first gaseous material including a reducing agent is passed through the plasma generating source to produce a first plasma stream, which is directed at the semiconductor substrate for a predetermined period of time to remove a desired amount of resist material. A second gaseous material including an oxidizing agent is passed through the plasma generating source to produce a second plasma stream, which is directed at the semiconductor substrate. The second plasma stream produces an oxidizing environment in the sealed chamber and more quickly strips the resist material. (col. 2-5).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’043 to include wherein prior to generating a plasma from a process gas in a plasma chamber using a plasma source, the process gas comprising a fluorine containing gas; and exposing the workpiece to one or more radicals generated in the plasma to perform a plasma strip process, the method comprises performing an oxidation process on the workpiece, with regard to claim 19 and wherein the oxidation process comprises: exposing the workpiece to an oxygen containing gas, with regard to claim 20 because US’588 teaches that it can improve the process time.


Response to Amendment
Applicant’s amendments to independent claim 1 to include subject matter regarding a second plasma has changed the scope of claim 1, and as a result, the 102 rejection of claim 1 as stated in the non-final office action mailed 12-22-21 is withdrawn. Upon further consideration, a new ground(s) of rejection is made under 102 as anticipated by US’043.
Response to Arguments
Applicants arguments with regard to the teachings of Vaniapura (US’409) and Li (US’558) and the added subject matter to claim 1 has been considered but are moot due to the references not being relied on for teaching the additional feature or used in the rejection of claim 1.
	

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713